Case 1:20-cv-06072-LGS Document 4 Filed 08/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

XxX
AURORA CONTRACTORS, INC.,
Petitioner, Case No.: 20-cv-6072
-against-
AFFIDAVIT OF SERVICE
CONSTRUCTION AND GENERAL BUILDING
LABORERS’ LOCAL 79,
Respondent.
4

 

STATE OF NEW YORK __)
) ss:
COUNTY OF NASSAU _ )

SOPHIA FREIMAN, being duly sworn, deposes and says:

1. [am a secretary/paralegal in the office of Milman Labuda Law Group PLLC, attorney
for Plaintiff in this action, am over 21 years of age, and am not a party to this action.

2. Pursuant to CPLR 7503(c), on August 4, 2020, I mailed (via Certified Mail, Return
Receipt Requested) a copy of the Petition filed in this matter, along with all the papers
upon which it is based, to the following address:

Construction and General Building Laborers’ Local 79

131 West 33rd Street, 7th Floor
New York, NY 10001

 

SOPHIA FREIMAN

Sworn to before me this
4th day of August, 2020

s™,

Wg
Sr
Notary Public
PARBATIE SINGH
Notary Public, State of New York
No, 01S16062253

Qualified in Queens County, ;
Gommission Expires August 6, 20.2!

 
